PER CURIAM.
Johnny Bernard McGee appeals his judgment and sentence for robbery with a firearm, improper exhibition of a firearm, possession of a firearm by a convicted felon, and false imprisonment. McGee’s primary contention upon appeal is that the trial court erred in handling a discovery violation caused by the late disclosure of a videotape depicting the robbery. We affirm on this issue without discussion.
However, McGee’s written judgment and sentence contain a scrivener’s error. In Count Four, they indicate that McGee was convicted of false imprisonment with a weapon, but the jury found McGee guilty of the lesser included offense of false imprisonment. The State concedes error. Accordingly, we remand for correction of this scrivener’s error.
AFFIRMED in part; REMANDED to correct scrivener’s error.
SAWAYA, WALLIS, and EISNAUGLE, JJ., concur.